J-A03018-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 CONSTANCE WILSON ANDRESEN               :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 DAVID A. ODY, ODY & WILSON,             :   No. 1037 MDA 2020
 SCOTT GILL, PETER M.                    :
 MCMANAMON, GILL MCMANAMON &             :
 GHANER, PALMER REALTY, KEVIN E.         :
 AND IRMA DETWILER, AND RONALD           :
 DETWILER

               Appeal from the Order Entered July 14, 2020,
           in the Court of Common Pleas of Huntingdon County,
                    Civil Division at No(s): 2015-1651.


BEFORE: LAZARUS, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM PER CURIAM:                           FILED JANUARY 27, 2021

     Constance Wilson Andresen files this pro se appeal from the trial court’s

order granting summary judgment in favor of Appellees, dismissing her

complaint with prejudice, and dismissing and striking a lis pendens she filed

against a parcel of real property.   In response to the filing of this appeal,

Appellee Ronald Detwiler requests an award of counsel fees pursuant to

Pa.R.A.P. 2744. We quash Andresen’s appeal, but remand so that the trial

court may determine a reasonable amount of attorney fees to be awarded to

Appellee Ronald Detwiler.

     The pertinent facts and procedural history, as gleaned from the trial

court’s opinion and findings, as well as our review of the record, may be
J-A03018-21



summarized as follows: This case involves an approximate 43-acre parcel of

real property located in Clay Township, Huntingdon County. By deed dated

August 18, 2008, Thomas R. Wilson and Appellee Ronald Detwiler sold the

real estate in question to Kevin and Irma Detwiler for $128,000.00. Appellee

Ronald Detwiler is Wilson’s nephew. Andresen is Wilson’s daughter.1

        On August 17, 2010, Wilson filed a writ of summons against Ronald,

Kevin, and Irma Detwiler. The case remained inactive for several years. On

September 30, 2014, Andresen filed documents on Wilson’s behalf as his

attorney-in-fact.     Although a complaint was never filed, other documents

entered on the docket indicated that Andresen attempted to challenge the

transfer of the property based upon multiple claims, including undue influence

and fraud. On March 30, 2015, the trial court dismissed Wilson’s lawsuit for

failure to file a complaint. In a judgment order entered on December 8, 2015,

this Court dismissed Andresen’s appeal, and, on May 3, 2016, our Supreme

Court denied Andresen’s petition for allowance of appeal.       See Wilson v.

Detwiler, 135 A.3d 653 (Pa. Super. 2015), appeal denied, 141 A.3d 482 (Pa.

2016).

        On July 12, 2017, Andresen filed the complaint at issue against multiple

parties including the Detwilers, as well as the attorney and law firm who

represented her in the 2010 action (David A. Ody, and Ody & Wilson), the


____________________________________________


1   According to Andresen, Wilson died on February 4, 2020.



                                           -2-
J-A03018-21



attorney and law firm who had previously prepared powers of attorney for

Andresen and her relatives (Gill McManamon and McManamon & Ghaner), and

the realtor involved in the real estate transaction (Palmer Realty).2 Among

the claims raised in this complaint, Andresen averred that Appellees Kevin and

Irma Detwiler’s deed to the property at issue was invalid because it was

obtained via elder abuse and fraud committed by them, as well as Appellee

Ronald Detwiler.

       Appellee Ronald Detwiler filed preliminary objections to the complaint.3

On September 29, 2017, the trial court granted Appellee Ronald Detwiler’s

preliminary objections and directed Andresen to file an amended complaint

within sixty days.

       Andresen filed an amended pro se complaint on November 22, 2017.4

Appellee Ronald Detwiler filed and answer and new matter.           Among the

defenses he alleged in new matter was the claim that Andresen’s action was

____________________________________________


2 Our review of the docket entries in this case reveal that Andresen has filed
a plethora of responses and/or motions as to each Appellee. In summarizing
the procedural history, we highlight only those filings most relevant to the
instant appeal.

3 All of the other Appellees at different times filed preliminary objections. In
subsequent orders, these objections were sustained and all Appellees other
than the Detwilers were dismissed as parties.

4 As stated by the trial court, in addition to the claims she raised previously,
Andresen raised “an all-encompassing conspiracy among lawyers, law firms,
real estate firms, banks, notaries and people’s spouses . . . to facilitate the
Detwilers’ fraudulent scheme to obtain the property.” Opinions and Findings,
7/14/20, at 3 n.1.


                                           -3-
J-A03018-21



barred by the applicable statute of limitations. For their part, Kevin and Irma

Detwiler filed a motion to strike a lis pendens Andresen had entered against

the property.

       On July 6, 2018, Appellee Ronald Detwiler filed a motion to stay the case

because the Pennsylvania State Police had filed various criminal charges

against Andresen based on purportedly forged documents that she filed in the

case. On July 16, 2018, the trial court granted the motion.

       This case was stayed pending the resolution of the criminal charges filed

against Andresen.       Ultimately, Andresen was found guilty of one count of

barratry,5 and the trial court sentenced her to a $250.00 fine. See Opinion

and Findings, 7/14/20, at 6.

       On December 12, 2019, Andresen filed a motion to lift the stay in this

case and proceed with discovery. The trial court lifted the stay on February

10, 2020. On March 10, 2020, Detwiler filed a motion for summary judgment,

arguing that Andresen’s barratry conviction included an admission that this

case was unjustified and vexatious. This motion also requested counsel fees

and costs.

       By order entered July 14, 2020, the trial court granted Appellee Ronald

Detwiler’s motion for summary judgment because Andresen’s fraud action was

____________________________________________


5See 18 Pa.C.S.A. § 5109 (providing, “[a] person is guilty of a misdemeanor
of the third degree if he [or she] vexes others with unjust and vexatious
suits).”




                                           -4-
J-A03018-21



barred by the applicable statute of limitations.6 In addition, the trial court

dismissed and struck from the record the lis pendens Andresen had filed.

Finally, the trial court awarded Appellee Ronald Detwiler attorney’s fees and

costs in the amount of $7,834.00, and awarded Appellees Kevin and Irma

Detwiler attorney’s fees and costs in the amount of $5,006.25.

        Following the entry of this order, Andresen filed multiple documents

including a motion for reconsideration and a motion seeking to compel

discovery. The trial court denied all of these motions. This timely appeal

followed.    Both Andresen and the trial court have complied with Pa.R.A.P.

1925.

        Andresen presents sixteen “questions” on appeal. See Andresen’s Brief

at 7-9.     Before attempting to address any of these claims, we make the

following observations. First, with regard to Andresen’s pro se brief, we note

that appellate briefs must materially conform to the requirements of the

Pennsylvania Rules of Appellate Procedure. Pa.R.A.P. 2101. If the defects in

the brief are “substantial, the appeal or other matter may be quashed or

dismissed.” Id. This Court has stated:


          [A]lthough this Court is willing to liberally construe materials
          filed by a pro se litigant, pro se status generally confers no
____________________________________________


6 Contrary to one of Andresen’s main claims throughout her brief, the trial
court did not grant summary judgment based upon her barratry conviction.
Rather, the trial court used this conviction to conclude Andresen’s “civil suit
[was] unjust and a vexatious proceeding.” Opinion and Findings, 7/14/20, at
7 (footnote omitted).


                                           -5-
J-A03018-21


         special benefit upon an appellant. Commonwealth v.
         Maris, 427 Pa. Super. 566, 629 A.2d 1014, 1017 n.1
         (1993). Accordingly, a pro se litigant must comply with the
         procedural rules set forth in the Pennsylvania Rules of the
         Court. Id. This Court may quash or dismiss an appeal if an
         appellate fails to conform with the requirements set forth in
         the Pennsylvania Rules of Appellate Procedure.           Id.,
         Pa.R.A.P. 2101.


Commonwealth v. Freeland, 106 A.2d 768, 776-77 (Pa. Super. 2014)

(citations omitted).

      Second, Pennsylvania Rule of Appellate Procedure 2111(a) mandates

that the brief of the appellant “shall consist of the following matters,

separately and distinctly entitled and in the following order:

                (1)    Statement of Jurisdiction.

                (2)    Order or other determination in question.

                (3)    Statement of both the scope of review and the
                       standard of review.

                (4)    Statement of the questions involved.

                (5)    Statement of the case.

                (6)    Summary of argument.

                (7)    Statement of the reasons to allow an appeal to
                       challenge the discretionary aspects of a
                       sentence, if applicable.

                (8)    Argument for appellant.

                (9)    A short conclusion stating the precise relief
                       sought.

                (10) The opinions and pleadings specified           in
                     paragraphs (b) and (c) of this rule.

                (11) In the Superior Court, a copy of the statement
                     of errors complained of on appeal, filed with the
                     trial court pursuant to Pa.R.A.P. 1925(b), or an

                                      -6-
J-A03018-21


                      averment that no order requiring a statement
                      of errors complained of on appeal pursuant to
                      Pa.R.A.P. 1925(b) was entered.

                (12) The certificates of compliance required by
                     Pa.R.A.P. 127 and 2135(d).

Pa.R.A.P. 2111(a). Citing the above rules, this Court has explained that we

“will not consider the merits of an argument, which fails to cite relevant case

or statutory authority.   Failure to cite relevant legal authority constitutes

waiver of the claim on appeal.” In re Estate of Whitley, 50 A.3d 203, 209

(Pa. Super. 2012); see also Commonwealth v. Sanford, 445 A.2d 149 (Pa.

Super. 1982).

      Although Andresen attempts to structure her brief to comply with the

Rule 2111(a) requirements, multiple shortcomings therein have hampered

effective appellate review. See Branch Banking and Trust v. Gesiorski,

904 A.2d 939, 942 (Pa. Super. 2006); Sanford, supra. For instance, while

her brief contains a paragraph entitled “Basis of Appellate Jurisdiction,” it does

not contain citation to proper authority, and her brief lacks a proper statement

of the applicable standard and scope of review.     See Andresen’s Brief at 7.

      In addition, Andresen’s statement of the order in question appears

nowhere in her brief, the argument portion of her brief cites no pertinent case

law or statutory authority, and her argument is not “divided into as many

parts as there are questions to be argued. See Pa.R.A.P. 2119(a). Indeed,

Andresen presents no relevant argument regarding the basis for the trial




                                      -7-
J-A03018-21



court’s grant of summary judgment—that the applicable statute of limitation

bars her 2017 complaint.

      Our   reading    of   Andresen’s   brief   readily   establishes   that   she

misapprehends the Superior Court’s role as an appellate court. Considered in

its entirety, Andresen’s brief consists of no more than a rambling, and at times

repetitive, discourse of complaints and allegations of conspiracy involving

many parties, including the trial court, the Detwilers, and their counsel, to

reach what she believes was an unjust result.

      This Court’s appellate function is to correct legal errors made by the

trial court. It is not our duty or even our prerogative to give pro se litigants

a “do over,” based upon their ignorance of the judicial system or our Rules of

Appellate Procedure.    As noted above, our appellate rules provide that, if

defects in a brief are substantial, then we may quash the appeal. Freedland,

supra; Sanford, supra. We do so now, because the defects in Andresen’s

pro se brief are substantial.

      As a final matter, in his brief, Appellee Ronald Detwiler requests an

award of additional attorney’s fees he expended for defending this appeal,

because it is “frivolous” and Andresen’s conduct has been “dilatory, obdurate

or vexatious.” Pa.R.A.P. 2744. “The appellate court may remand the case to

the trial court to determine the amount of damages authorized by this rule.”

Id. In support of this claim, Appellee Ronald Detwiler asserts:

         As in the trial court, [Andresen] has presented a staggering
         volume of documents to this Court, including 89 pages of
         material that supposedly constitutes her brief and

                                     -8-
J-A03018-21


        reproduced record. These documents are hard to follow at
        best, generally completely confusing, and clearly designed
        to bury this Court and the Appellees under their sheer
        weight, in hopes of granting [Andresen] a victory due to the
        surrender of her opponents. Additionally, [Andresen] filed
        a truly astonishing volume of documents in the trial court
        after its award of [attorney’s] fess to [Appellee Ronald]
        Detwiler.

Appellee Ronald Detwiler’s Brief at 10-11. He then identifies each of these

lengthy documents, and further states:

        [Andresen’s twenty page Rule 1925(b) Statement] seems to
        be little more than a listing of her grievances against the
        trial court for its various rulings on this case. Of note, this
        last filing includes what appears to be a non-precedential
        opinion of this Court on a civil case involving the trial court
        judge in a private matter completely unrelated to this case.
        Clearly, these documents have not been presented in good
        faith, but rather as a continuation of [Andresen’s] pattern of
        unjust litigation and vexatiousness [sic]. Accordingly, this
        Court should award [Appellee Ronald] Detwiler his
        reasonable [attorney’s] fees incurred in defending this
        frivolous appeal.

Appellee Ronald Detwiler’s Brief at 11-12.

     Our review of the appellate brief and voluminous reproduced record filed

in this case supports Detwiler’s characterization. Thus, although we quash

Andresen’s appeal, we conclude that her pursuit of it was “dilatory, obdurate

or vexatious.” Pa.R.A.P. 2744. We therefore remand this case so that the

trial court may consider an award of reasonable attorney’s fees to Appellee

Ronald Detwiler pursuant to Rule 2744. See generally, Mellon Bank, N.A.

v. Druzisky, 800 A.2d 955 (Pa. Super. 2002).




                                     -9-
J-A03018-21



     Appeal quashed. Case remanded for proceedings consistent with this

memorandum. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/27/2021




                                 - 10 -